Citation Nr: 1140106	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-09 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for sterility.  

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for Achilles tendinitis.  

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for left knee strain.  

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a heart disorder.  

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disorder.  

6.  Entitlement to service connection for a heart disorder, to include cardiac enlargement with left ventricular hypertrophy.
7.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Although the RO framed the issue on appeal regarding a heart disorder as being limited to cardiac enlargement with left ventricular hypertrophy, the Board has recharacterized the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran also appealed the issue of service connection for tinnitus.  The RO granted service connection for tinnitus in a July 2008 rating decision.  The Veteran has not appealed either the initial rating or effective date assigned for that condition.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, that issue is not before the Board.

The decision herein reopens the claims for service connection for a heart disorder and a low back disorder.  The remaining issues, including service connection for heart and low back disorders, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1995 rating decision, the RO denied service connection for chest pain and back pain.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal. 

2.  The additional evidence received since the March 1995 rating decision is new, relevant, and raises a reasonable possibility of substantiating the claims for service connection for a heart disorder and a low back disorder. 


CONCLUSIONS OF LAW

1.  The March 1995 rating decision, which denied service connection for a heart disorder and a low back disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received since the March 1995 rating decision to reopen the previously denied claims for service connection for heart and low back disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

Regarding the Veteran's claims to reopen the issues of service connection for heart and low back disorders, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with regard to these issues, such error was harmless and will not be further discussed.  

Claims to Reopen

In a March 1995 rating decision, the RO denied service connection for chest pain and back pain.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  See also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end. 

The Court of Appeals for Veterans Claims has held that, in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The Veteran's claims to reopen the previously denied claims for service connection were received in November 2006.  Because the Veteran's claims to reopen service connection were filed after 2001, the amended regulations are applicable.  See 66 Fed. Reg. at 45,620. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In its March 1995 rating decision, the RO denied service connection for chest pain because, although there were complaints of chest pain in service, there was no evidence of a chronic heart disorder in service or evidence of a heart disorder on VA examination in September 1994, just a few months after discharge from service. 

Upon reviewing the evidence received since the March 1995 rating decision, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received.  Specifically, June 1995 x-rays, taken within one year of discharge from service, revealed borderline cardiac enlargement, predominantly left ventricular in type, with mild central vascular fullness.

Thus, presuming the credibility of this evidence, the x-rays present evidence of the onset of cardiovascular disease within one year after separation from service.  This evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the Veteran's claim.  Thus, as new and material evidence has been received, the claim for service connection for a heart disorder, to include cardiac enlargement with left ventricular hypertrophy, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Also in its March 1995 rating decision, the RO denied service connection for back pain because, although there were complaints of back pain in service, there was no evidence of a chronic back disorder in service or evidence of a back disorder on VA examination in September 1994. 

Upon reviewing the evidence received since the March 1995 rating decision, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received.  Specifically, September 1994 x-rays, apparently taken during the September 1994 VA examination but not associated with the claims file until January 2007, revealed mild degenerative changes at L4 and L5, and spinal bifida occulta of S1.

Thus, presuming the credibility of this evidence, the x-rays present evidence of the onset of arthritis within one year after separation from service.  This evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the Veteran's claim.  Thus, as new and material evidence has been received, the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


ORDER

As new and material evidence has been received, the previously denied claim for service connection for a heart disorder, to include cardiac enlargement with left ventricular hypertrophy, is reopened.  To this extent the appeal is granted. 

As new and material evidence has been received, the previously denied claim for service connection for a low back disorder is reopened.  To this extent the appeal is granted. 


REMAND

Before addressing the merits of the issues concerning service connection, the Board finds that additional development of the evidence is required. 

The Veteran contends that his heart and low back disorders manifested in service or within one year after separation from service.

As noted in the above decision, June 1995 x-rays revealed borderline cardiac enlargement, predominantly left ventricular in type, with mild central vascular fullness.  Recent September 2006 x-rays indicate borderline cardiomegaly.  The service treatment records reflect complaints of chest pain but no evidence of a chronic heart disorder.  During a March 1988 examination, the Veteran indicated that he was not sure whether he has chest pain, and the examiner noted sinus bradycardia, a nonspecific intraventricular condition, and a borderline ECG (echocardiogram).  The Veteran complained of chest pain during exercise in April 1992 but the diagnosis was of noncardiac chest pain consistent with muscle spasm.  In October 1992, the Veteran complained of chest pain, which the examiner noted was noncardiac in origin, and a subsequent treadmill stress test was negative for ischemia.  The Veteran complained of chest pain during his September 1993 separation examination, but clinical evaluation of the heart was normal.  

Given the Veteran's in-service complaints of chest pain and radiologic evidence of a heart abnormality within a year of separation, the RO should afford him a VA examination to determine whether his current heart disorder was incurred in service.

As noted in the above decision, September 1994 x-rays revealed mild degenerative changes at L4 and L5, and spina bifida occulta of S1, a congenital disorder.  Recent February 2008 x-rays are reported as showing degenerative joint disease at L5-S1, and a March 2008 private treatment note indicates that the low back pain is due to spina bifida in the sacral region.  The service treatment records reflect complaints of low back pain but no evidence of a chronic low back disorder.  A July 1985 record reflects a diagnosis of left-sided paraspinal muscle spasm/strain in the T4 area.  A November 1991 record reflects complaints of low back pain for three days which was asymptomatic at the time of the examination, and the examiner provided a diagnosis of resolved low back pain.  The Veteran denied having recurrent back pain during his September 1993 separation examination, and clinical evaluation of the spine was normal.

Given the Veteran's in-service complaints of low back pain and radiologic evidence of a congenital disorder and degenerative changes of the lumbar spine within three months of separation, the RO should afford him a VA examination to determine whether any current low back disorder was incurred in or aggravated by service.

With respect to the remaining claims to reopen, remand is required to provide corrective VCAA notice and to obtain outstanding medical records.  

With respect to the notice, although the RO provided a VCAA notice letter in December 2006, the letter was not compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this regard, the letter simply stated that the Veteran's claims were previously denied because the conditions were either acute, not shown on previous VA examination, or not related to service, and that the new evidence must relate to this fact.  The Board observes that this type of notice does not sufficiently explain the bases of each of the prior denials (i.e., the deficiencies in the evidence when the claims were previously considered).  Thus, the RO should provide corrective notice specifying the deficiencies in each claim.

With respect to the medical records, in January 2007 the Veteran submitted a single completed authorization form for the Long Beach VA Medical Center (VAMC) and Coastal Physicians Medical Group.  However, the record fails to show that the RO has requested treatment reports from either provider.  Rather, all of the medical evidence of record has been submitted by the Veteran.  In a March 2008 statement, the Veteran even asked the RO whether it had obtained his medical records from these providers.  He further indicated that he had been treated by these providers since discharge from service in 1994.  Among the evidence submitted by the Veteran are progress notes from the Long Beach VAMC dated from September 1998 to June 2007, as well as radiology reports from 1994 and 1995, and records from Coastal Physicians Medical Group dated from January to April 2008.  Thus, the RO should attempt to obtain any treatment notes from the Long Beach VAMC prior to September 1998 and records from Coastal Physicians Medical Group prior to January 2008.  The RO should also attempt to obtain any recent medical records.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his representative a VCAA notice letter on the remaining claims to reopen, in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter should specify the bases of each of the prior denials.

2.  After obtaining any necessary authorization, obtain any records adequately identified by the Veteran.  Attempt to obtain any treatment notes from the Long Beach VAMC from June 1994 to August 1998 and records from Coastal Physicians Medical Group from June 1994 to December 2007.  Also attempt to obtain any recent records from the Long Beach VAMC since July 2008 and from Coastal Physicians Medical Group since May 2008.  

3.  After completion of the above, schedule the Veteran for a VA cardiology examination, by an appropriate specialist, to determine the nature and etiology of any current heart disorder, to include cardiac enlargement with left ventricular hypertrophy.

The examiner should provide the following opinion: is it at least as likely as not that any current heart disorder had its onset in service or within one year thereafter, or is otherwise etiologically related to service?  In making this determination, the examiner is to consider the service treatment records documenting complaints of chest pain and the post-service June 1995 x-rays showing borderline cardiac enlargement, predominantly left ventricular in type, with mild central vascular fullness.

The rationale for all opinions expressed should be provided.  

4.  After completion of the above, schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to determine the nature and etiology of any current low back disorder.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's degenerative joint disease at L5-S1 had its onset in service or within one year thereafter, or is otherwise etiologically related to service.  In making this determination, the examiner is to consider the service treatment records documenting complaints of low back pain and the post-service September 1994 x-rays showing evidence of arthritis.

The examiner should also provide an opinion as to: 

a.  Whether there is evidence (obvious or manifest) which demonstrates that the Veteran's spina bifida occulta (i) existed prior to service and (ii) was not aggravated during or as a result of such service.  A condition which preexisted service will be considered to have been aggravated by service where there is an increase in the disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease. 

b.  If the examiner finds that the Veteran's spina bifida occulta was aggravated during or as a result of his service, the examiner should explain (i) whether a specific in-service activity or activities aggravated his spina bifida occulta beyond the natural progress of the disease; and (ii) the extent of the increase in symptoms or disease process attributable to the aggravation in service. 

The rationale for all opinions expressed should be provided.  

5.  After completion of the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


